Title: From George Washington to David Stuart, 15 January 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon January 15th 1788

In answer to your enquiries in behalf of Mr Custis and which you requested I would commit to writing, you will please to receive and convey, the following information.
Namely. That the lands which I have to dispose of beyond the Alligany mountains, are contained in the following tracts.
2314—Acres in Botteteurt County on the Ohio—beginning about 4 miles below the mouth of the little Kankawa and bounded by the Ohio 1720 poles. being the first large bottom on the East side of that River, below the mouth of the little Kankawa.
2448—Acres in the same rout and on the said river about 16 miles below the above tract being the 4th large bottom on the east side, below the little Kankawa. this tract is bounded by the Ohio 1012 poles—has a fine Creek running through it which (as I am informed) Mill seats.
4395—Acres, in the same County, and on the Ohio also about 3 Miles below the past mentioned Tract and on the same that is

the East side & above the great bend which is about 25 Miles from the mouth of the Great Kankawa bounded by the River 1670 poles.
In all 9,157 Acres on the Ohio; betwn the great and little Kankawa.
10,990—Acres, on the great Kankawa, West side of it in Montgamery County—Beginning about 2 or 3 Miles from its Conflux with the Ohio. Bounded by the former, that is the Kankawa, 5491 poles or 17 Miles and 51 poles. Having many valuable streams passing through it.
7276—Acres, about 2 Miles above the latter on the other or East side of the said river in Green brier County and bounded thereby. 3947 poles or 12 1/2 Miles.
2000—Acres about 6 Miles above the last mentioned tract on the west side of River laying in the fork of the Kankawa and Coal River—binding on the first 1400 and on the latter 588 poles.
2950—Acres on the east side of the Kankawa in Green brier County part whereof is opposite to the last mentioned tract. this is bounded by the River 1939 poles.
In all 23,216 Acres on the Great Kankawa—and on the Ohio 9.157
Total 32.373 on both Rivers.
That these several tracts, some from my own observation, and all from good information, are of the richest low grounds; being the first choice of the Country, by a competent Judge and are well watered, and superabounding in fine meadow.
That the whole are to be let, on the Conditions hereafter mentioned.
That the two first mentioned on the Ohio—and the two last named on the Kankawa may be purchased—as indeed all of them may if any one person for himself or in behalf of a number, will strike for the whole. without this and not because they are of inferior quality, but because what remains will be more concentered I incline to sell those that are farthest apart first.
That if I sell these, I shall expect (considering the quality of the Soil there situations on navigable waters; and the advantages they possess on account of Fish wild fowl &c.) Twenty Shillings pr Acre—part of the monies to be paid down, and such credit as can be agreed upon, given for the residue. I have been in treaty with some foreigners (thro’ there agent Mr Charson) who

have large tracts of land back of or in the vicinity of some of these Lands of mine and who know them perfectly well for the whole of them at the price of 30,000 guineas—but as they are not yet returned from Europe and the time is elapsed in which they ware to have given me a difinitive answer, I do not consider myself bound any longer to them—tho’ it has been the cause (in a great measure) of the lands remaning unsold.
That the enclosed Gazette will explain my ideas of what I conceive the Rents ought to be. but as this, it seems, is not the mode which is practiced by, and most agreeable to, the people in that Country possible from the scarcity of money or want hitherto must conform to the custome of it and of established markets. I have accordingly within the course of the last month authorized Colo. Thomas Lewis who lives (at Point Pleasent, a town at the mouth of the Great Kankawa in which I am told 30 or 40 families are settled and which) in the center between my several tracts to let them on the following terms—that is to say.
First—With an exemption from the payment of rent 3 years. provided in that time a reasonable quantity of land is cleared and cultivated; a comfortable House, or houses for the accomodation of a family is built and a reasonable number of frute trees planted. And provided also (if it be customary) that the Land tax of whatever the tenant may be inclined to hold is paid by them.
Second—That after the expiration of the third year Rents shall commence and as the custom of the Country is to be received in the specific articles that are raised on the tenement and in the proportion of one third, by my Collector, or agent beaing near the premises.
Third—That under this tenure the tenant may have a certainty of holding their places (if they incline to remain and will continue to improve them) for a certain number of years (but not for lives) which may be agreed on.
Fourth—That all mines and minerals; with free egress and regress, shall be reserved, and an extra allowance made for Mill-Seats, or a reservation of them if there is not.
Altho’, in the hands of Industrious tenants, and a good & faithful Collector, Rents paid in this manner and proportion, would far exceed what I have required in my printed proposals, yet I must confess that it is not a pleasing thing to me to let them on these terms because there is no certainty in the revenue

which will arise from it. Idle tenants will pay little—dishonest ones will cheat me—and indolent, or speculating Collecter, will make poor returns. Otherwise as I have already observed no money rents that can be fixed would be so productive—for Instance—Suppose a farm of 100 acres (which of such land is enough for any man who has only a wife and their children to assist him) and ten only of these for the land is most easely cleared, is in cultivation, Corn we will say at the expiration of the 3d year—this it is agreed on all hands, will yield from 60 to 100 Bushels to the acre—but call it 50 only, it makes 500 Bushels the 1/3 of which is 166 bushels—the demand for which in a Country whose population is encreasing every year by thousands of emegrants will hardly ever let this article be under a Shilling; but was it not more than half, which is scarcely within the bounds of possibility, it would amount to £4.3 ⅌ Hundred Acres.
If Mr Custis, or his neighbours of whom you made mention to me has any inclination [to] buy or rent any of my Lands here discribed—It would not be improper to suggest to them that the sooner something is resolved on the better; for as well formerly as lately, it has been told me, that I may soon fill my lands, with tenants agreeably to the terms on which Colo. Lewis has been empower’d to grant them; and on which if nothing more pleasing to both parties can be agreed, Mr Custis’s neighbours may have them.
Should these circumstances, & conditions on which I have offered to sell part or Rent the whole of these lands induce Mr Custis to take a trip by water, or land, to this place, I will shew him the plats of the several tracts, the manner in which the land lays—give him a more ample description of the advantages which attends it and if any terms can be agreed upon between us will endeavour in time to prevent the seating of them by Colo. Lewis, by whose agreements I must be bound, if he makes any, as I have given him full powers to let the Land. I am &c.

G. Washington

